 

EXHIBIT 10.2

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (this “Agreement”) is entered into as of February 4, 2004
by and between Dendreon San Diego LLC, a Delaware limited liability company and
Dendreon Corporation, a Delaware corporation (the preceding two entities
referred to collectively herein as “Licensor”), and Nuvelo, Inc., a Nevada
corporation (“Licensee”). Licensor and Licensee may be referred to collectively
as the “Parties” and individually as a “Party.”

 

RECITALS

 

Licensor owns or controls certain patents and related technical data and
information more specifically described in this Agreement as the Patent Rights
and Know-How (each as defined below).

 

Licensee desires to acquire from Licensor a license to the Patent Rights and
Know-How for the purpose of developing and commercializing Licensed Products (as
defined below), and Licensor is willing to grant such license to Licensor, upon
the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the Parties agree as follows:

 

Section 1 Definitions

 

As used herein, the following terms have the following meanings:

 

1.1. “Affiliate” means any entity that controls, is controlled by, or is under
common control with a Party. An entity shall be regarded as in control of
another entity if it owns or directly or indirectly controls fifty percent (50%)
or more of the voting stock or other ownership interest of the other entity (or
if less, the maximum ownership interest permitted by law), or if it possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the entity or the power to elect or appoint fifty
percent (50%) or more of the members of the governing body of the entity.

 

1.2. “Claim” has the meaning provided to it in Section 10.3.

 

1.3. “Clinical Trial Agreement” means the Agreement for Clinical Services
between Licensor and Brigham and Women’s Hospital dated as of July 5, 2002.

 

1.4. “Confidential Information” means all business or technical information,
trade secrets, know-how, techniques, data or other information, disclosed by the
disclosing Party to the receiving Party in writing and marked confidential or
that is disclosed orally and confirmed in writing as confidential promptly
following such disclosure. Confidential Information shall not include any
information that is: (a) already known to the receiving Party at the time of
disclosure hereunder (other than from the other Party) as demonstrated by its
written records; (b) now or

 



--------------------------------------------------------------------------------

hereafter becomes publicly known other than through an act or omission of the
receiving Party or of anyone to whom the receiving Party disclosed such
information, if the act or omission constitutes a breach of this Agreement; (c)
disclosed to the receiving Party by a third party under no obligation of
confidentiality; or (d) independently developed by the receiving Party’s
employees, consultants, Affiliates or Sublicensees without reliance on the
Confidential Information of the disclosing Party as shown by the receiving
Party’s written records.

 

1.5. “Diligent Efforts” means the carrying out of obligations or tasks in a
sustained manner consistent with the efforts that a similarly situated company
in the biotechnology industry devotes to a research, development or marketing
project for a pharmaceutical product or products of similar market potential,
profit potential or strategic value resulting from its own research efforts,
based on conditions then prevailing.

 

1.6. “Ebola Indication” means the diagnosis, treatment or prevention of Ebola
hemorrhagic fever.

 

1.7. “Effective Date” means the date stated in the opening paragraph of this
Agreement.

 

1.8. “Existing Product” has the meaning provided to it in Section 6.2.

 

1.9. “First Commercial Sale” means, with respect to a Licensed Product in each
country, the first bona fide commercial sale by Licensee or its Affiliate or
Sublicensee (other than to each other) following Regulatory Approval of the
Licensed Product in such country.

 

1.10. “Good Manufacturing Practices” or “GMP” means current Good Manufacturing
Practices and standards as provided for in the Current Good Manufacturing
Practice Regulations of the United States Code of Federal Regulations Title 21
(21 CFR §§210-211) in relation to the production of pharmaceutical intermediates
and active pharmaceutical ingredients, as interpreted by ICH Harmonized
Tripartite Guideline, Good Manufacturing Practice Guide for Active
Pharmaceutical Ingredients, and subject to any arrangements, additions or
clarifications agreed from time to time between the Parties.

 

1.11. “Indemnification Notice” has the meaning provided to it in Section 10.3.

 

1.12. “Indemnified Party” has the meaning provided to it in Section 10.3.

 

1.13. “Indemnifying Party” has the meaning provided to it in Section 10.3.

 

1.14. “Indication” means an indication for rNAPc for the treatment, prevention
or diagnosis of a disease or condition in humans that has been approved for
testing in human clinical trials by the United States Food and Drug
Administration, or its equivalent governing body in any territory outside the
United States, but specifically excluding the Ebola Indication.

 

1.15. “Know-How” means all proprietary information (including, without
limitation, trade secrets under applicable law, technical reports, study data,
techniques and specifications) which is owned or controlled by Licensor as of
the Effective Date and that is necessary for the development, manufacture or
commercialization of a Licensed Product.

 

-2-



--------------------------------------------------------------------------------

1.16. “Liabilities” has the meaning provided to it in Section 10.1.

 

1.17. “Licensed Field” means the diagnosis, treatment or prevention of any
disease or condition in humans or animals.

 

1.18. “Licensed Product” means any composition in dosage or unit form that
contains rNAPc and that is packaged and labeled for sale to the ultimate
customer for use in the Licensed Field.

 

1.19. “Licensee Indemnitees” has the meaning provided to it in Section 10.1.

 

1.20. “Licensor Indemnitees” has the meaning provided to it in Section 10.2.

 

1.21. “NDA” means an application filed with the appropriate agency or
governmental body in any country or region within the Territory for medical or
scientific approval to sell a Licensed Product in such country or region.

 

1.22. “Net Sales”:

 

(a) means the gross amount invoiced for the sale or other disposition of
Licensed Products by Licensee, its Affiliates or Sublicensees to a Third Party
(other than a Sublicensee) less deductions for: (i) transportation, and customs
clearance, duty charges and insurance relating to such transportation, to the
extent included within the gross amount invoiced to and paid by the customer;
(ii) sales and excise taxes, customs and any other governmental charges, all to
the extent imposed upon the sale of the Licensed Products, to the extent
included within the gross amount invoiced to and paid by the customer; (iii)
rebates or allowances actually granted or allowed, including government and
managed care rebates, such as Medicaid; (iv) quantity discounts, cash discounts
or chargebacks actually granted, allowed or incurred in the ordinary course of
business in connection with the sale of the Licensed Products; and (v)
allowances or credits to customers on account of governmental requirements,
rejection, recalls or return of the Licensed Products. Any Licensed Product sold
or otherwise disposed of in other than an arm’s-length transaction or for other
property (e.g., barter) shall be deemed invoiced at its fair market price in the
country of sale or disposition. The sale or other disposition of Licensed
Products among Licensee and its Affiliates and Sublicensees for resale shall not
be included in the computation of Net Sales hereunder.

 

(b) If Licensee, its Affiliates, or Sublicensees sells a Licensed Product in the
form of a combination product containing the Licensed Product and one or more
active ingredients (whether combined in a single formulation or package, as
applicable, or formulated or packaged separately but sold together for a single
price) (a “Combination Product”), Net Sales of such Combination Product for the
purpose of determining the royalty due to Licensor in accordance with Section
3.4 will be calculated by multiplying actual Net Sales of such Combination
Product as determined in subsection (a) above:

 

(i) by the fraction A/(A+B) where A is the invoice price of the Licensed Product
if sold separately, and B is the total invoice price of the other active
ingredient(s) in the combination if sold separately;

 

-3-



--------------------------------------------------------------------------------

(ii) if, on a country-by-country basis, such other active ingredient or
ingredients in the Combination Product are not sold separately in such country,
but the Licensed Product component of the Combination Product is sold separately
in such country, by the fraction A/C where A is the invoice price of such
Licensed Product component if sold separately, and C is the invoice price of the
Combination Product; and

 

(iii) if, on a country-by-country basis, the Licensed Product component is not
sold separately in such country, by the fraction D/(D+E) where D is the fair
market value of the portion of the Combination Products that contains the
Licensed Product and E is the fair market value of the portion of the
Combination Products containing the other active ingredient(s) included in such
Combination Product as such fair market values are determined by mutual
agreement of the Parties.

 

1.23. “Patent Rights” means the patents and patent applications of Licensor set
forth in Exhibit A attached hereto, together with all divisions, extensions,
reissues, reexaminations, substitutions, renewals, continuations,
continuations-in-part, inventor’s certificates and foreign counterparts thereof
(including supplementary protection certificates) and patents issuing thereon.

 

1.24. “Patent Term Restoration Act” has the meaning provided to it in Section
7.4.

 

1.25. “Phase III Clinical Trial” means a pivotal clinical trial designed to
support the regulatory approval of a Licensed Product, which trial, if
successful, would provide sufficient data to allow the preparation and filing of
an NDA.

 

1.26. “Product IND” means the Investigational New Drug application (as defined
in the U.S. Food, Drug and Cosmetics Act and regulations promulgated thereunder)
that Licensor has filed with the U.S. Food and Drug Administration (the “FDA”)
with respect to rNAPc2.

 

1.27. “Regulatory Approval” means approval by the United States Food and Drug
Administration or its comparable regulatory body in any other territory to sell
a Licensed Product in the applicable country and, to the extent required,
receipt of governmental marketing approval for such Licensed Product in the
country.

 

1.28. “rNAPc” means any Recombinant Nematode Anticoagulant Protein c, and any
derivatives thereof, that are covered by the Patent Rights.

 

1.29. “rNAPc2” means Recombinant Nematode Anticoagulant Protein c2, an 85 amino
acid protein sequence that is a tissue factor VIIa inhibitor.

 

1.30. “Royalty Period” means for each Licensed Product, on a country-by-country
basis, the period of time from the Effective Date until the later of: (a) the
date of expiration of the last to expire of any Patent Rights with a Valid Claim
covering the manufacture, use or sale of the Licensed Product in the country in
which the Licensed Product is sold; or (b) ten (10) years after First Commercial
Sale of the Licensed Product in the country. Solely for the purposes of
subsection (b) in the preceding sentence, Licensed Product includes rNAPc that
was previously covered by a Valid Claim in the Patent Rights.

 

-4-



--------------------------------------------------------------------------------

1.31. “Shares” has the meaning provided to it in Section 3.1(b).

 

1.32. “Stock Purchase Agreement” has the meaning provided to it in Section
3.1(b).

 

1.33. “Sublicensee” means a Third Party to whom Licensee shall have granted a
sublicense to the Patent Rights or Know-How under this Agreement. “Sublicensee”
shall include a Third Party to whom Licensee or another Sublicensee shall have
granted the right to distribute one or more Licensed Products, wherein such a
distributor pays to Licensee or Sublicensee a royalty based on the revenues
received by the distributor for the sale of such Licensed Products. Solely for
the purposes of determining royalties payable to Licensee under this Agreement,
“Sublicensee” shall not include: (a) any Third Party who receives an implied
license to use a unit of Licensed Product, arising by operation of law, as a
consequence of the purchase of the unit of Licensed Product; or (b) any Third
Party where the Licensee or another Sublicensee merely sells Licensed Products
at a fixed transfer price to such distributor for resale by the distributor and
Licensee or Sublicensee is not compensated based on the distributor’s resale
price of such Licensed Products.

 

1.34. “Territory” means worldwide.

 

1.35. “Third Party” means any party other than Licensor, Licensee or an
Affiliate of either of them.

 

1.36. “Valid Claim” means: (a) a claim of an issued and unexpired patent
included in the Patent Rights that has not been held unenforceable, unpatentable
or invalid by a decision of a court or other governmental agency of competent
jurisdiction, that is unappealable or unappealed within the time allowed for
appeal, and which has not been admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise, and has not been lost through an
interference, reexamination or reissue proceeding; and (b) a claim of a pending
patent application included in the Patent Rights.

 

Section 2 Grant of Rights

 

2.1. Patent License. Subject to the terms of this Agreement, Licensor hereby
grants to Licensee an exclusive license under the Patent Rights and Know-How to:
(a) research, develop, make and have made rNAPc as necessary in order to obtain
Regulatory Approval for a Licensed Product; and (b) make, have made, use, offer
to sell, sell and import Licensed Product within the Territory for the Licensed
Field.

 

2.2. Government Rights. The license granted pursuant to Section 2.1 is subject
to the rights of, and obligations to, the United States government under the
Cooperative Development and Research Agreement between Licensor and the United
States Army Medical Research Institute of Infectious Disease effective October
22, 1996.

 

2.3. Sublicensing. Licensee is entitled to sublicense the rights granted to it
pursuant to Section 2.1. Each sublicense shall be subject to and consistent with
the terms of this Agreement. Licensee shall promptly inform Licensor of the
execution, scope, amendment of scope and termination of each sublicense and the
identity of each Sublicensee, and shall remain responsible during the term of
this Agreement for the Sublicensee’s compliance with the terms of this
Agreement.

 

-5-



--------------------------------------------------------------------------------

2.4. No Implied Rights. Except as expressly granted in this Agreement, nothing
herein shall confer rights to a Party in any patents, know-how or materials
owned or controlled by the other Party. Licensee shall not use, and shall not
allow Sublicensees to use, the Patent Rights or Know-How for any purpose other
than as expressly licensed to Licensee under this Agreement.

 

2.5. Transfer of Information. Promptly after the Effective Date, Licensor shall
provide Licensee with copies of tangible forms of the Know-How not previously
disclosed to Licensee, including information and data related to pre-clinical
and clinical studies, that Licensee reasonably requires to undertake research
and development of Licensed Products.

 

Section 3 Payments

 

3.1. Upfront License Fee. In consideration for the grant of the licenses granted
under this Agreement, within five (5) days after the Effective Date, Licensee
shall pay to Licensor a non-refundable, non-creditable upfront license fee equal
to Four Million Dollars (US$4,000,000), which shall be payable to Licensor as
follows:

 

(a) Five Hundred Thousand Dollars (US$500,000) by bank wire transfer in
immediately available United States’ funds; and

 

(b) Three Million Five Hundred Thousand Dollars (US$3,500,000) received by
Licensee from the purchase by Licensor of the number of shares of fully
registered, freely tradeable and unrestricted common stock of Nuvelo, Inc. (the
“Shares”), calculated by dividing Three Million Five Hundred Thousand Dollars
(US$3,500,000) by the average of the last reported sales prices reported for the
Nuvelo, Inc. common stock on the Nasdaq National Market over the twenty (20)
business day period ending on the business day immediately preceding the
Effective Date, in accordance with a Stock Purchase Agreement to be executed
concurrently with this Agreement, a form of which is attached hereto as Exhibit
B (the “Stock Purchase Agreement”).

 

3.2. Milestone Payments for First and Second Indication.

 

(a) Licensee shall pay to Licensor the milestone payments set forth in this
Section 3.2(a) no later than thirty (30) days after the first occurrence of the
corresponding milestone event. Each milestone payment listed in the chart below
shall be due once and only once, irregardless of the number of times the
milestone event that triggered the milestone payment may reoccur. Each milestone
payment shall be non-refundable, non-creditable and made by bank wire transfer
in immediately available United States’ funds.

 

-6-



--------------------------------------------------------------------------------

Class (A/B)


--------------------------------------------------------------------------------

  

Milestone Event

--------------------------------------------------------------------------------

  

Milestone Payment

--------------------------------------------------------------------------------

A.1    The first dosing of the first patient in a Phase III Clinical Trial
conducted by or on behalf of Licensee, its Affiliates or Sublicensees for a
Licensed Product for the first Indication (“First Indication”).    Two Million
Dollars (US$2,000,000) A.2    NDA submission by or on behalf of Licensee, its
Affiliates or Sublicensees for a Licensed Product for the First Indication.   
Four Million Dollars (US$4,000,000) A.3    First Commercial Sale of a Licensed
Product by Licensee, its Affiliates or Sublicensees for the First Indication.   
Six Million Dollars (US$6,000,000) B.1    The first dosing of the first patient
in a Phase III Clinical Trial conducted by or on behalf of Licensee, its
Affiliates or Sublicensees, for a Licensed Product for any Indication except the
First Indication (hereinafter, the “Second Indication”).    Two Million Dollars
(US$2,000,000) B.2    NDA submission by or on behalf of Licensee, its Affiliates
or Sublicensees for a Licensed Product for the Second Indication.    Three
Million Dollars (US$3,000,000) B.3    First Commercial Sale of a Licensed
Product by Licensee, its Affiliates or Sublicensees, for the Second Indication.
   Four Million Dollars (US$4,000,000)

 

(b) Upon the occurrence of a milestone event, all previous milestone events
within the same class (i.e., A or B above) that have not occurred shall be
deemed to then occur and the corresponding milestone payments shall become due
and payable. For example, if an NDA submission occurs (as described for
milestone B.2) without initiation of a Phase III Clinical Trial (as described
for milestone B.1), then the date on which the NDA submission occurs shall also
be deemed to be the date on which the initiation of the Phase III Clinical Trial
occurred and the total milestone payment shall be Five Million Dollars
(US$5,000,000).

 

-7-



--------------------------------------------------------------------------------

3.3. Milestones Relating to Ebola Indication. The Parties expect that any
development of a Licensed Product for the Ebola Indication will be performed by
Licensee in collaboration with a government entity and not through the
traditional drug approval processes. Therefore, Licensee shall pay to Licensor
milestone payments in the amounts specified below no later than thirty (30) days
after the occurrence of the corresponding milestone event when the Net Sales of
all Licensed Product for the Ebola Indication reach certain aggregate amounts
over time. Each milestone payment shall be non-refundable, non-creditable and
made by a bank wire transfer in immediately available United States’ funds.

 

Milestone Event

--------------------------------------------------------------------------------

 

Milestone Payment

--------------------------------------------------------------------------------

Aggregate Net Sales of Twenty Five Million United States Dollars
(US$25,000,000.00)   Five Hundred Thousand United States Dollars (US$500,000.00)
Aggregate Net Sales of Fifty Million United States Dollars (US$50,000,000.00)  
Two Million United States Dollars (US$2,000,000.00)

 

3.4. Royalties. Subject to the terms and conditions of this Agreement, Licensee
shall pay to Licensor a royalty of ten percent (10.0%) of all Net Sales during
the Royalty Period; provided, however, that with respect to Net Sales of a
Licensed Product outside the United States during the Royalty Period by
Sublicensees, the royalty rate shall be equal to, on a country-by-country basis,
the lesser of (a) ten percent (10.0%) and (b) one-half (1/2) the royalty rate
payable by the Sublicensee to Licensee for the Licensed Product, but, the
royalty rate payable to Licensor on such Sublicensee’s Net Sales shall not be
less than five percent (5%) if Licensee received upfront payments from the
Sublicensee for the granting of a sublicense of any of the rights granted to
Licensee under this Agreement. Notwithstanding the preceding, all of the royalty
rates set forth in this Section 3.4, including the adjusted royalty rates
related to sales by Sublicensees, shall be reduced by fifty percent (50.0%) on a
country-by-country basis at any such time that there are no Valid Claims in the
Patent Rights covering the manufacture, use or sale of the Licensed Product in
the applicable country.

 

3.5. Payments; Currency Conversion. The royalties payable pursuant to Section
3.4 shall be paid to Licensor within forty-five (45) days after the end of each
calendar quarter. Royalty payments on any sales in any country outside the
United States shall be calculated and paid in United States dollars, but, in
each country where the local currency is blocked and cannot be removed from such
country, royalties arising from sales made in that country shall be paid to
Licensor in the country in local currency by deposit in a local bank designated
by Licensor, unless the Parties otherwise agree. The rate of exchange to be used
in calculating the amount of currency equivalent in United States dollars
payable shall be the rate quoted in the The Wall Street Journal (Western
Edition) on the last business day of the calendar quarter to which the payment
pertains.

 

-8-



--------------------------------------------------------------------------------

3.6. Interest. Any past due payments under this Agreement shall accrue interest,
commencing upon the date the payment was originally due, at the “prime rate” of
interest as quoted in the The Wall Street Journal (or if not published, another
appropriate publication) plus three (3) percentage points or the maximum rate
permitted by applicable law, whichever is less.

 

Section 4 Books and Records

 

4.1. Reports. With each quarterly royalty payment, Licensee shall provide
Licensor with a written report of: (a) Net Sales (in local currency and United
States dollars, with applicable exchange rates pursuant and subject to Section
3.5) and number of units sold of each type of Licensed Product by country during
the quarter; and (b) a calculation of the royalties due thereon and the
aggregate royalties due.

 

4.2. Books and Records. Licensee shall keep, or cause to be kept, accurate books
and records in reasonable detail regarding the calculation of royalties and the
reports given hereunder, and shall retain such books and records at its
principal place of business for at least three (3) years after the end of the
calendar year to which they pertain. Licensor shall have the right, at its
expense and not more frequently than once per calendar year, to have an
independent certified public accounting firm of nationally recognized standing,
selected by Licensor and reasonably acceptable to Licensee, examine during
normal business hours at Licensee’s regular place of business the books and
records of Licensee relating to the calculation of royalties and reports given
hereunder for any calendar year during which Licensee is to keep the books and
records, solely for the purpose of determining whether an underpayment of
royalties to Licensor has occurred. All persons conducting such examinations
shall be subject to obligations of confidentiality to Licensee to the same
extent as provided in Section 11. If such examination discloses an underpayment
of royalties, Licensee shall remit to Licensor the amount of such underpayment
(plus interest pursuant to Section 3.6). If such examination discloses an
underpayment of royalties in excess of five percent (5%) for the calendar year
under review, then Licensee shall also remit to Licensor an amount equal to
Licensor’s reasonable out-of-pocket costs of the examination.

 

4.3. Sublicensees. Licensee shall include in each sublicense granted by it
pursuant to this Agreement a provision requiring the Sublicensee to make reports
to Licensee, to keep and maintain books and records and to grant access to such
books and records by an independent certified public accounting firm of
nationally recognized standing, selected by Licensor and reasonably acceptable
to Licensee, to the same extent required of Licensee under this Agreement.

 

Section 5 Taxes; No Withholding

 

Each Party shall pay any taxes imposed upon it by applicable law with respect to
any amounts paid by Licensee to Licensor under this Agreement. Except as
required by law, Licensee shall not withhold any taxes, levies, fees or charges
from any amounts payable to Licensor; but, if Licensee is compelled by
applicable law to withhold any amount for payment of taxes, levies, fees or
charges, Licensee shall remit the amounts withheld to the appropriate taxing
authorities and provide Licensor with a written receipt from the tax authority
or a tax deduction certificate for all such taxes, levies, fees or charges so
withheld. The Parties shall cooperate in minimizing or obtaining exemption from
such withholding. For purposes of clarity, the provisions of this Section 5
relating to tax withholding do not apply to royalty payments from a Sublicensee
to another Sublicensee, or from a Sublicensee to Licensee, but only to royalty
payments between Licensee and Licensor.

 

-9-



--------------------------------------------------------------------------------

Section 6 Development; Supply; Commercialization

 

6.1. Responsibilities; Assumption. Upon the Effective Date, Licensee shall be
responsible, at its expense, for all clinical development and commercialization
activities related to Licensed Products that accrue after the Effective Date,
including pre-clinical development, clinical trials, regulatory strategy,
applications for regulatory approval, manufacturing, marketing and sales.
Licensor hereby assigns to Licensee, and Licensee assumes: (a) all of Licensor’s
rights under the Clinical Trial Agreement; and (b) all of Licensor’s obligations
under the Clinical Trial Agreement that accrue after the Effective Date. The
Parties will endeavor to enter into an agreement with Brigham and Women’s
Hospital with respect to the Clinical Trial Agreement, which includes a release
of Licensor’s obligations thereunder that accrue after the Effective Date and
the assumption thereof by Licensee. Licensee understands that Licensor has
pre-paid to Brigham and Women’s Hospital under the Clinical Trial Agreement in
excess of Eight Hundred Thousand United States dollars ($800,000) (the
“Prepayment”). If Licensee severs its relationship with Brigham and Women’s
Hospital before the Prepayment is earned by Brigham and Women’s Hospital either
in accordance with the Clinical Trial Agreement or in accordance with any other
agreement entered into between Brigham and Women’s Hospital and Licensee for
clinical services related to rNAPc2, then:

 

(a) if Brigham and Women’s Hospital has earned more than Eight Hundred Thousand
United States dollars ($800,000) of the Prepayment, Licensee shall reimburse to
Licensor the remainder of the Prepayment returned to Licensee by Brigham and
Women’s Hospital within thirty (30) days after its receipt thereof and shall use
reasonable efforts to obtain such reimbursement; and

 

(b) if Brigham and Women’s Hospital has earned less than Eight Hundred Thousand
United States dollars ($800,000) of the Prepayment, Licensee shall reimburse to
Licensor the remainder of the Prepayment returned to Licensee by Brigham and
Women’s Hospital, less the difference between what was earned by Brigham and
Women’s Hospital and Eight Hundred Thousand United States dollars ($800,000),
within thirty (30) days after its receipt thereof.

 

6.2. Existing Supplies of Bulk and Finished Materials. The Parties acknowledge
that Licensor currently owns certain supplies, for use in its clinical trials,
of bulk rNAPc2 and of rNAPc2 in finished dosage form (the “Existing Product”),
which is stored at various locations within the Territory, as further specified
in Exhibit C. Licensor hereby transfers and assigns to Licensee, and Licensee
hereby accepts from Licensor, all of Licensor’s right, title, and interest, in
the Existing Product, and any other supplies of rNAPc2, where located in
accordance with Exhibit C. To the extent assignable, Licensor hereby assigns its
rights and obligations, and Licensee assumes such rights and obligations that
accrue after the Effective Date, to all storage, shipment and other agreements
with respect to the Existing Product or rNAPc to which Licensor is a party that
are set forth in Exhibit C. To the extent any such agreements listed in Exhibit
C

 

-10-



--------------------------------------------------------------------------------

are not assignable to Licensee, Licensor agrees to enforce, at Licensee’s
request, such agreements for the benefit of Licensee at Licensee’s cost and
expense. The Parties shall promptly take all actions necessary to evidence the
assignments of such Existing Product and agreements to Licensee. EXCEPT AS
OTHERWISE SET FORTH IN SECTION 9.3, THE EXISTING PRODUCT IS BEING PROVIDED “AS
IS” AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES. EXCEPT AS OTHERWISE SET FORTH
IN SECTION 9.3, LICENSOR MAKES NO OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, OF ANY TYPE WHATSOEVER REGARDING THE EXISTING PRODUCT, AND EXPRESSLY
DISCLAIMS ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT.

 

6.3. Assignment of Product IND. As soon as practicable following the Effective
Date, and to the extent legally permitted, Licensor shall take all actions
necessary to cause the Product IND, and any other similar or like regulatory
filings in the name of Licensor, or its predecessors, as of the Effective Date
in any country, to be assigned or otherwise transferred to Licensee (including,
without limitation, notifying the FDA of such assignment or transfer).

 

6.4. Diligence. Licensee (itself or by or through Sublicensees) shall use
Diligent Efforts to develop, obtain Regulatory Approval, manufacture, promote,
market and sell Licensed Products within the Territory in accordance with
applicable laws and regulations.

 

6.5. Progress Reports. Within forty-five (45) days after the end of each
calendar year during the term of this Agreement before the First Commercial Sale
of a Licensed Product, Licensee shall submit to Licensor a written report that
describes in reasonable detail the results achieved in the development of
Licensed Products, including, but not limited to the status of clinical trials
and regulatory filings. Licensee may cease providing such reports upon the First
Commercial Sale of a Licensed Product in the Territory. Licensee shall report
the date of the First Commercial Sale of a Licensed Product within ten (10) days
of such sale. Before the First Commercial Sale of a Licensed Product, Licensor
may, no more than once a calendar quarter, contact Licensee regarding the
progress of the development of Licensed Products, and Licensee shall be
reasonably available to reasonably discuss such development with Licensor.

 

Section 7 Patent Prosecution

 

7.1. Prosecution and Maintenance. Licensee shall have the right, but not the
obligation, to prepare, file, prosecute and maintain all patent applications and
patents included in the Patent Rights and shall bear the costs thereof that
accrue after the Effective Date. Once a calendar year upon the written request
of Licensor, Licensee will provide Licensor with a summary docket report setting
forth the pending and issued status of the Patent Rights.

 

7.2. Abandonment of Patent Rights. Licensee shall promptly notify Licensor in
the event Licensee decides at any time to abandon or discontinue prosecution or
maintenance of any one or more of the Patent Rights or not to file any
counterpart application in any country. Such notification shall be given as
early as possible which in no event shall be less than thirty (30) days prior to
the date on which such Patent Rights become abandoned. After receipt of
Licensee’s notice, Licensor shall have the option at its sole expense, but not
the obligation, exercisable upon written notification to Licensee, to assume
full responsibility for the

 

-11-



--------------------------------------------------------------------------------

prosecution of the patent applications and maintenance of the issued patents
that are referenced in Licensee’s notice, in which event the applicable patent
applications and issued patents shall be removed from the definition of Patent
Rights and no longer be subject to this Agreement. If Licensor assumes full
responsibility for the prosecution of any such affected patent applications or
issued patents in accordance with this Section 7.2, Licensee will promptly
deliver to Licensor a copy of the patent files for the applicable patent
application or issued patent.

 

7.3. Assistance. Licensor shall provide assistance to Licensee and take such
actions as reasonably requested by Licensee for the purposes of this Section 7
and shall be promptly reimbursed for its reasonable costs related thereto.

 

7.4. Patent Term Restoration. Licensor, to the extent it assumes responsibility
under this Section 7 for prosecuting the Patent Rights, shall promptly notify
Licensee of (a) the issuance of a patent in the United States or foreign
country, including its issue date and patent number, where extension of the term
of the patent is possible under the Drug Price Competition and Patent Term
Restoration Act of 1984 or any similar foreign law (the “Patent Term Restoration
Act”) and (b) any notice it receives under the Patent Term Restoration Act,
including notices from persons who have filed in the United States an
abbreviated new drug application. The notice to be provided to Licensee shall be
given within ten (10) days after issuance of the patent or receipt of the notice
pursuant to the Patent Term Restoration Act, as the case may be. After such
notice, the Parties shall discuss relevant issues, possible courses of action,
any third-party allegations of failure to show due diligence and any extensions
of the patent term under the Patent Term Restoration Act.

 

7.5. Patent Markings. Licensee shall cause all Licensed Product to be marked
with applicable Patent Rights in accordance with applicable patent laws.

 

Section 8 Infringement

 

8.1. Notification of Infringement. Each Party agrees to provide written notice
to the other Party promptly after becoming aware of any actual or potential
infringement of the Patent Rights in the Licensed Field and shall supply the
other Party with all evidence possessed by it pertaining to and establishing
such infringement.

 

8.2. Right to Prosecute Infringements. Licensee, to the extent permitted by law,
shall have the sole right, but not the obligation, at its cost and expense, to
bring an action against any Third Party for infringement of the Patent Rights in
the Licensed Field. Such right shall include the right to obtain equitable
relief and recover any provisional and other damages awarded in consequence of
any past, actual or alleged infringement of the Patent Rights. If required by
law, Licensor shall permit any action under this Section 8.2 to be brought in
its name, including being joined as a party-plaintiff. Licensor shall cooperate
with Licensee in any such action at Licensee’s cost and expense. Licensor shall
have the right, at Licensor’s cost and expense, to participate in any such
action, including the right and opportunity to review and comment in advance on
any material substantive filings or proceedings. If Licensee in its discretion
elects not to pursue any action against a suspected infringer, Licensee shall
promptly and timely notify Licensor of such election, and Licensor may in its
discretion pursue such action and shall notify Licensee of Licensor’s intent to
do so. Absent a reasonable written objection by

 

-12-



--------------------------------------------------------------------------------

Licensee, Licensor may, at its sole expense, proceed with the prosecution of any
action with respect to stopping the possible infringement, provided that
Licensee shall have the right to participate in such action, at its own expense,
and shall have the opportunity to review and comment in advance on any material
substantive filings or proceedings in such action.

 

8.3. Declaratory Judgment Actions. In the event that a declaratory judgment
action is initiated by a Third Party against Licensor or Licensee, independently
of any action under Section 8.2, alleging that activity by the Third Party does
not infringe one or more claims of any Patent Rights (i.e. for reasons other
than invalidity or unenforceability), Licensee, at its option, shall have the
right within twenty (20) days after commencement of such action to take over the
sole defense of the action at its own expense. If Licensee does not exercise its
foregoing rights, Licensor may (but is not obligated to) take over the sole
defense of the action at its sole expense.

 

8.4. Validity Challenge. In the event that the validity or enforceability of a
Patent Right is challenged in any action under Section 8.2 or 8.3, if either
Party is not a Party to the action, such Party may join or otherwise participate
in the action at its own expense solely with respect to such challenge to the
validity or enforceability of such Patent Rights.

 

8.5. Settlement. Neither Party shall enter into any settlement, consent
judgment, or other voluntary final disposition of any action concerning the
Patent Rights that is materially prejudicial to the other Party’s rights in the
Patent Rights without the other Party’s prior written approval, which approval
shall not be unreasonably withheld or delayed.

 

8.6. Recoveries. Any recovery or damages received, whether by settlement or
judgment, by either Party in an action brought under Section 8.2, or defended
under Section 8.3, shall first be applied to pay the reasonable out-of-pocket
costs and expenses of the Party that brought or defended the action. The balance
of any recovery or damages shall then be split eighty percent (80%) to the Party
that brought or defended the action and twenty (20%) to the other Party.

 

8.7. Cooperation. The Parties shall fully cooperate with each other in the
planning and execution of any infringement action brought or declaratory
judgment action defended to protect any of the Patent Rights pursuant to this
Agreement (subject to the reimbursement of the costs and expenses of each Party
pursuant to this Section 8).

 

Section 9 Representations and Warranties; Disclaimers; Limitation of Liability

 

9.1. Both Parties. Each Party represents and warrants to the other Party that:
(a) it has full right, power and authority to enter into this Agreement and to
carry out the provisions hereof; (b) it has all necessary corporate approvals
for its execution, delivery and performance of this Agreement; (c) this
Agreement has been duly executed and delivered on its behalf and constitutes a
legal, valid and binding obligation, enforceable against it in accordance with
its terms; and (d) it has not, and shall not during the term of this Agreement,
grant any rights or enter into any agreement that conflicts with, or would
conflict with the terms of this Agreement.

 

9.2. Licensee Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 9.1, LICENSEE MAKES NO OTHER

 

-13-



--------------------------------------------------------------------------------

REPRESENTATIONS OR WARRANTIES IN THIS AGREEMENT WHATSOEVER EITHER IN FACT OR BY
OPERATION OF LAW.

 

9.3. Licensor Representations and Warranties.

 

(a) Licensor represents and warrants to Licensee as of the Effective Date that:
(i) Licensor owns or controls the Patent Rights and Know-How; (ii) to the best
of Licensor’s knowledge, there is no action, suit, proceeding, alternative
dispute resolution, mediation or investigation pending against Licensor relating
to the Existing Product currently in clinical trials pursuant to the Clinical
Trial Agreement; and (iii) except for a letter dated December 15, 2000, Licensor
has not received any correspondence from a Third Party: (A) regarding potential
infringement of Third Party intellectual property rights through the
development, manufacture, use, sale or importation of rNAPc; or (B) regarding an
assertion of intellectual property rights by the Third Party in rNAPc.

 

(b) Except as provided in Section 9.3(a)(iii), Licensor represents and warrants,
to the best of its knowledge as of the Effective Date, that the practice of the
Patent Rights and the Know-How as licensed to Licensee under this Agreement does
not infringe the intellectual property rights of any Third Party.

 

(c) Licensor represents and warrants to the best of its knowledge as of the
Effective Date, that Licensor has not withheld from Licensee any information in
its possession relating to rNAPc, including without limitation all agreements
and all information relating to the Patent Rights, that if disclosed, would
reasonably have caused Licensee to not enter into this Agreement.

 

(d) Licensor represents and warrants that, to the best of its knowledge as the
Effective Date, the Existing Product has been manufactured in accordance with
then current GMP. Licensor represents and warrants that, as of the Effective
Date, Licensor has received no notice from any regulatory or other governmental
body, or any of its suppliers or manufacturers, that any of the Existing Product
was not manufactured in accordance with then current GMP or other guidelines or
regulations regarding good manufacturing practices outside the United States.

 

(e) Except with respect to United States Patent Serial No. 10/440,475, Licensor
represents and warrants that, to the best of its knowledge as of the Effective
Date, all Patents Rights covering the composition of matter, method of making or
method of using rNAPc comply as to form with the requirements of the United
States Patent and Trademark Office and foreign Patent offices where filed, and
that to the best of Licensor’s knowledge, all material prior art relating to the
subject matter of issued patents in such Patent Rights have been disclosed to
the United States Patent and Trademark Office.

 

9.4. Licensor Disclaimer. EXCEPT FOR THE WARRANTIES SET FORTH IN SECTIONS 9.1
AND 9.3, LICENSOR MAKES NO OTHER REPRESENTATIONS OR WARRANTIES WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE PATENT RIGHTS AND KNOW-HOW)
EITHER IN FACT OR BY OPERATION OF LAW, AND EXPRESSLY DISCLAIMS ANY AND ALL
IMPLIED OR STATUTORY WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF

 

-14-



--------------------------------------------------------------------------------

MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, PATENTABILITY AND
NONINFRINGEMENT. WITHOUT LIMITATION TO THE FOREGOING, LICENSOR MAKES NO
REPRESENTATIONS OR WARRANTIES THAT THE PATENTS WITHIN THE PATENT RIGHTS ARE
VALID AND ENFORCEABLE OR WILL BE HELD VALID AND ENFORCEABLE IN ANY COUNTRY.

 

9.5. Limitation of Liability. EXCEPT WITH RESPECT TO INDEMNIFICATION IN
ACCORDANCE WITH SECTION 10 OR BREACH OF CONFIDENTIALITY IN ACCORDANCE WITH
SECTION 11, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL,
INDIRECT, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING,
WITHOUT LIMITATION, LOST PROFITS), WHETHER BASED UPON A CLAIM OR ACTION OF
CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE,
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY AGREEMENTS EXPRESSLY
REFERENCED IN THIS AGREEMENT.

 

Section 10 Indemnification and Insurance

 

10.1. Indemnification by Licensor. Licensor shall indemnify, defend and hold
harmless Licensee and its directors, officers, employees and agents and their
respective successors and assigns (the “Licensee Indemnitees”) from and against
all claims, liabilities, damages, losses, fines, penalties and expenses
(including reasonable attorneys’ fees and costs) (“Liabilities”) incurred by or
imposed upon the Licensee Indemnitees or any one of them in connection with any
claims, suits or demands of a Third Party arising from or attributable to (a)
Licensor’s breach of its representations and warranties set forth in this
Agreement, (b) any activities of Licensor, its successors and assigns involving
any Existing Product or Know-how, including the research, development and
manufacture thereof before the transfer of the materials in accordance with
Section 2.5, or (c) any infringement by Licensor or its predecessors of any
rights of any Third Party that occurred before the Effective Date; except in
each case to the extent such Liabilities resulted from the gross negligence or
intentional misconduct of, or violation of applicable law by, the Licensee
Indemnitees.

 

10.2. Indemnification by Licensee. Licensee shall indemnify, defend and hold
harmless Licensor and its directors, officers, employees and agents and their
respective successors and assigns (the “Licensor Indemnitees”) from and against
all Liabilities incurred by or imposed upon the Licensor Indemnitees or any one
of them in connection with any claims, suits or demands of a Third Party arising
from or attributable to (a) Licensee’s breach of its representations and
warranties set forth in this Agreement, (b) any activities of Licensee, its
Affiliates or any Sublicensees involving any Existing Product, Licensed Product
or Know-How, or (c) any activities of Licensee, its Affiliates and Sublicensees
under or their breach of the Clinical Trial Agreement or any other agreements
assigned to Licensee and listed on Exhibit C; except in each case to the extent
such Liabilities resulted from the gross negligence or intentional misconduct
of, or the violation of applicable law by, the Licensor Indemnitees.

 

10.3. Indemnification Procedures. If a Party (the “Indemnified Party”) becomes
aware of a Third Party claim, suit, action, demand or judgment (a “Claim”) that
would give rise to indemnification under this Section 10, then the Indemnified
Party shall give written notice to

 

-15-



--------------------------------------------------------------------------------

the other Party (the “Indemnifying Party”) of such Claim (the “Indemnification
Notice”). The Indemnification Notice shall be provided to the Indemnified Party
no later than twenty (20) days after the Indemnified Party becomes aware of the
Claim (provided that failure to give an Indemnification Notice shall not limit
the Indemnifying Party’s indemnification obligation hereunder except to the
extent that the delay in giving, or failure to give, the Indemnification Notice
adversely affects the Indemnifying Party’s ability to defend a Claim). To the
extent reasonably practicable, the Indemnification Notice shall describe the
nature, basis and amount of the Claim and include any relevant supporting
documentation. The Indemnifying Party shall control the defense of any Claim.
With respect to any Claim, the Indemnified Party shall give to the Indemnifying
Party (a) all relevant facts in its possession or control and (b) its
cooperation in the defense of any such demand, claim or action. Neither the
Indemnified Party nor the Indemnifying Party shall settle or consent to the
entry of any judgment with respect to a Claim for which indemnification is
sought, without the prior written consent of the other Party (which shall not to
be unreasonably withheld or delayed); except that the Indemnifying Party shall
have the right to settle or compromise any Claim without the prior written
consent of the Indemnified Party if the settlement or compromise provides for an
unconditional release of the Indemnified Party.

 

10.4. Insurance. During the term of this Agreement and for five (5) years
thereafter, each Party shall obtain and carry in full force and effect
commercial general liability, product liability and clinical trial liability
insurance policies which shall protect Licensee and Licensor, as applicable,
with respect to events covered by this Section 10. The insurance shall be in
amounts that are consistent with normal industry practices of prudent companies
similarly situated. Each Party shall provide the other Party with certificates
of insurance evidencing the same upon request. Each Party shall provide the
other Party with written notice at least thirty (30) days prior to the
cancellation, non-renewal or a material change in such insurance. The foregoing
insurance shall not be construed to create a limit of either Party’s liability
with respect to its indemnification obligations under this Agreement.

 

Section 11 Confidentiality

 

11.1. Confidential Information. Except as otherwise provided in this Section 11,
during the term of this Agreement and for a period of five (5) years thereafter,
each Party shall keep confidential and not disclose or use (except as
contemplated by this Agreement) any Confidential Information received from or on
behalf of the other Party, including Know-How.

 

11.2. Authorized Disclosure. Each Party may disclose the other Party’s
Confidential Information (a) under terms of confidentiality substantially
equivalent to this Section 11, to third parties, including financial advisors
and potential investors, for collaboration and investment purposes and for
consulting, manufacturing, development, external testing and marketing trials
with respect to rNAPc or Licensed Product and (b) to the extent such disclosure
is reasonably necessary in connection with submissions to regulatory authorities
for purposes of this Agreement, filing or prosecuting patent applications within
the Patent Rights, prosecuting or defending litigation, complying with
applicable governmental regulations or conducting pre-clinical or clinical
trials of Licensed Products; provided, however, that in the event of any
proposed disclosure described in clause (b), the disclosing Party shall give
reasonable advance notice to the other Party of such disclosure requirement and
shall use its reasonable efforts to secure confidential treatment of the
Confidential Information to be disclosed.

 

-16-



--------------------------------------------------------------------------------

11.3. Public Announcements; Filings. Except to the extent required by applicable
law or regulations, neither Party shall make any announcement, news release,
public statement, publication or presentation regarding the material terms of
this Agreement without the prior written consent of the other Party, which
consent shall not be unreasonably withheld. The Parties shall agree upon a joint
press release announcing the execution of this Agreement and shall reasonably
consult with one another regarding the provisions of this Agreement to be
redacted in any filing made by either Party with regulatory agencies (e.g.,
Securities Commission) or as otherwise required by law. The Parties shall use
reasonable efforts to coordinate the initial announcement or press release
relating to this Agreement such that the Parties’ initial announcement or press
releases may be made contemporaneously.

 

Section 12 Term; Termination

 

12.1. Expiration. Unless terminated earlier by agreement of the Parties or
pursuant to the terms of this Agreement, this Agreement shall expire on the last
to expire of any Royalty Periods. Upon expiration, but not termination, of this
Agreement, Licensee’s license to use the Know-How granted under Section 2.1
shall become fully paid-up, royalty-free and nonexclusive.

 

12.2. Breach. Each Party shall have the right to terminate this Agreement after
written notice to the other Party in the event the other Party is in material
breach of this Agreement (including failure to timely pay any amounts due
hereunder), unless the breaching Party cures such breach within sixty (60) days
(or fifteen (15) days in the case of failure to pay any amount due) after the
date of the breaching Party’s receipt of the notice.

 

12.3. Bankruptcy.

 

(a) All rights and licenses granted under or pursuant to this Agreement,
including amendments hereto, by each Party to the other Party are, for all
purposes of Section 365(n) of Title 11 of the U.S. Code (“Title 11”), licenses
of rights to intellectual property as defined in Title 11. Each Party agrees
during the term of this Agreement to create and maintain current copies or, if
not amenable to copying, detailed descriptions or other appropriate embodiments,
to the extent feasible, of all such intellectual property. If a case is
commenced by or against either Party (the “Bankrupt Party”) under Title 11,
then, unless and until this Agreement is rejected as provided in Title 11, the
Bankrupt Party (in any capacity, including debtor-in-possession) and its
successors and assigns (including, without limitation, a Title 11 Trustee)
shall, at the election of the Bankrupt Party made within sixty (60) days after
the commencement of the case (or, if no such election is made, immediately upon
the request of the non-Bankrupt Party) either: (i) perform all of the
obligations provided in this Agreement to be performed by the Bankrupt Party
including, where applicable and without limitation, providing to the
non-Bankrupt Party portions of such intellectual property (including embodiments
of such intellectual property) held by the Bankrupt Party and such successors
and assigns or otherwise available to them; or (ii) provide to the non-Bankrupt
Party all such intellectual property (including all embodiments of such
intellectual property) held by the Bankrupt Party and such successors and
assigns or otherwise available to them.

 

-17-



--------------------------------------------------------------------------------

(b) If a Title 11 case is commenced by or against the Bankrupt Party and this
Agreement is rejected as provided in Title 11 and the non-Bankrupt Party elects
to retain its rights hereunder as provided in Title 11, then the Bankrupt Party
(in any capacity, including debtor-in-possession) and its successors and assigns
(including, without limitations, a Title 11 Trustee) shall provide to the
non-Bankrupt Party all such intellectual property (including all embodiments of
such intellectual property) held by the Bankrupt Party and such successors and
assigns or otherwise available to them immediately upon the non-Bankrupt Party’s
written request therefore. Whenever the Bankrupt Party or any of its successors
or assigns provides to the non-Bankrupt Party any of the intellectual property
licensed hereunder (or any embodiment of such intellectual property) pursuant to
this Section 12.3, the non-Bankrupt Party shall have the right to perform the
obligations of the Bankrupt Party hereunder with respect to such intellectual
property, but neither such provision nor such performance by the non-Bankrupt
Party shall release the Bankrupt Party from any such obligation or liability for
failing to perform it.

 

(c) All rights, powers and remedies of the non-Bankrupt Party provided herein
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including, without
limitation, Title 11) in the event of the commencement of a Title 11 case by or
against the Bankrupt Party. The non-Bankrupt Party, in addition to the rights,
power and remedies expressly provided herein, shall be entitled to exercise all
other such rights and powers and resort to all other such remedies as may now or
hereafter exist at law or in equity (including, without limitation, under Title
11) in such event. The Parties agree that they intend the foregoing non-Bankrupt
Party rights to extend to the maximum extent permitted by law and any provisions
of applicable contracts with Third Parties, including without limitation for
purposes of Title 11: (i) the right of access to any intellectual property
(including all embodiments of such intellectual property) of the Bankrupt Party
or any Third Party with whom the Bankrupt Party contracts to perform an
obligation of the Bankrupt Party under this Agreement, and, in the case of the
Third Party, which is necessary for the development, registration and
manufacture of Licensed Products; and (ii) the right to contract directly with
any Third Party described in subsection (i) above to complete the contracted
work. Any intellectual property provided pursuant to the provisions of this
Section 12.3 shall be subject to the licenses set forth elsewhere in this
Agreement and the payment obligations of this Agreement, which shall be deemed
to be royalties for purposes of Title 11.

 

12.4. Effect of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the Parties of any obligation accruing prior to such
expiration or termination. In the event of any termination of this Agreement,
any sublicenses granted before termination that are in accordance with the terms
of Section 2.3 and Section 4.3 shall remain in full force and effect so long as
the Sublicensee is not then in breach of the sublicense agreement and agrees to
be bound to Licensor as a licensee under the terms and conditions of the
sublicense agreement; but, Licensor shall have no liability or obligation of any
kind under any such sublicense agreement except to maintain the sublicenses
granted to the Sublicensee in the sublicense agreement. Any accrued obligation
and the provisions of Sections 4.2, 5, 9.2, 9.4, 9.5, 10, 11, 12.1, 12.3, 12.4,
12.5, 12.6 and 13 shall survive the expiration or termination of this Agreement
for the periods specified in the applicable sections, or if no period is
specified, perpetually or the maximum amount of time permitted by applicable
law. Unless termination occurs as a result of a breach by Licensee in accordance
with Section 12.2, the provisions of Sections 7, 8.1, 8.2, 8.3 and 8.7 shall
survive the expiration or termination of this Agreement

 

-18-



--------------------------------------------------------------------------------

perpetually or the maximum amount of time permitted by applicable law. The
provisions of Sections 3.4, 3.5, 3.6 and 4.1 shall survive the termination of
this Agreement for a period of twelve (12) months if and only if the license
that follows in this Section 12.4 is granted. In the event of termination of
this Agreement as a result of a material breach by Licensee in accordance with
Section 12.2, Licensee shall have a period of twelve (12) months following
termination to sell any inventory of Licensed Product remaining at the date of
termination, subject to the payment of royalties in accordance with Section 3.

 

12.5. Return of Information. Upon termination of this Agreement for material
breach by Licensee in accordance with Section 12.2, Licensee shall: (a) cause
all materials containing any Know-How to be promptly returned to Licensor; and
(b) promptly return all forms of Confidential Information received from or on
behalf of Licensor to Licensor, retaining only one copy thereof for legal
archival purposes. Upon termination of this Agreement for material breach by
Licensor in accordance with Section 12.2, Licensor shall promptly return all
forms of Confidential Information received from or on behalf of Licensee to
Licensee, retaining only one copy thereof for legal archival purposes.

 

12.6. Surviving Rights and Licenses. In the event of termination of this
Agreement for material breach by Licensee pursuant to Section 12.2, Licensee
shall, subject to the terms of any surviving sublicense agreement: (a) grant
Licensor a fully paid-up, royalty-free, worldwide, nonexclusive license, with
right to sublicense, under any intellectual property rights owned by Licensee
that claim the Licensed Product, to make, have made, use, sell, offer to sell
and import Licensed Product in the Territory for the Licensed Field; (b) at
Licensor’s election and cost and expense, assign to Licensor Licensee’s rights
in any regulatory applications or approvals (e.g., investigational new drug
applications) (to the extent assignable) for a Licensed Product requested by
Licensor; and (c) during the four (4) months following termination, at
Licensor’s cost and expense, discuss with Licensor information and data that
exists with respect to Licensed Product, including pre-clinical and clinical
studies, and reasonably provide to Licensor such relevant information and data
requested by Licensor. Notwithstanding anything to the contrary in the
Agreement, upon termination of this Agreement for material breach by Licensor
pursuant to Section 12.2, the licenses and rights granted to Licensee in Section
2 automatically and immediately become fully paid-up, royalty-free, perpetual
and irrevocable.

 

Section 13 Miscellaneous

 

13.1. Force Majeure. Neither Party shall be held liable or responsible to the
other Party, nor be deemed to have breached this Agreement, for failure or delay
in fulfilling or performing any term of this Agreement when such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party, including, but not limited to, fire, floods, embargoes, war,
acts of war (whether war be declared or not), insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances, acts of God or acts,
omissions or delays in acting by any governmental authority.

 

13.2. Assignment. This Agreement may not be assigned or otherwise transferred,
nor, except as expressly provided hereunder, may any right or obligations
hereunder be assigned or transferred by either Party without the consent of the
other Party; provided, however, that either Party may, without such consent,
assign this Agreement and its rights and obligations

 

-19-



--------------------------------------------------------------------------------

hereunder in connection with the transfer or sale of all or substantially all of
its assets, by merger or consolidation or any similar transaction. Any permitted
assignee shall assume all obligations of its assignor under this Agreement. Any
assignment not in accordance with the terms and conditions of this Section 13.2
is null and void.

 

13.3. Severability. Each Party intends not to violate any public policy,
statutory or common law, rule, regulation, treaty or decision of any government
agency or executive body thereof of any country or community or association of
countries. If any term or provision of this Agreement is held to be invalid,
illegal or unenforceable by a court or other governmental authority of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement, which shall remain in full force
and effect. The holding of a term or provision to be invalid, illegal or
unenforceable in a jurisdiction shall not have any effect on the application of
the term or provision in any other jurisdiction.

 

13.4. Review of Agreement. This Agreement has been submitted to the scrutiny of
both Parties and their counsel and shall be given a fair and reasonable
interpretation in accordance with the words hereof, without consideration or
weight being given to its being drafted, in whole or in part, by or for one of
the Parties.

 

13.5. Notices. Any consent or notice required or permitted to be given or made
under this Agreement by one of the Parties hereto to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery, first-class mail U.S. or courier), first-class mail U.S. or
courier, postage prepaid (where applicable), addressed to such other Party at
its address indicated below, or to such other address as the addressee shall
have last furnished in writing to the addressor and (except as otherwise
provided in this Agreement) shall be effective upon receipt by the addressee.

 

If to Licensor:    Dendreon San Diego LLC      3005 First Avenue      Seattle,
WA 98121      Attn: General Counsel      Fax: (206) 256-0511      Phone: (206)
256-4545 If to Licensee:    Nuvelo, Inc.      675 Almanor Avenue      Sunnyvale,
CA 94085      Attn: Legal Department      Fax: (650) 408-524-8145      Phone:
(408) 215-4500

 

13.6. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to the
conflicts of law principles thereof. Each Party acknowledges and expressly
consents to the jurisdiction and venue of the state and federal courts of
California.

 

-20-



--------------------------------------------------------------------------------

13.7. Dispute Resolution. In the event of any dispute arising out of or relating
to this Agreement, the Chief Executive Officers (or a senior officer acceptable
to the other Party) shall meet within thirty (30) days after receipt by a Party
of written notice of a dispute subject to this Section 13.7 and seek to
negotiate a resolution in face-to-face negotiations. If the dispute is not
resolved within thirty (30) days after the first face-to-face meeting,
thereafter the Parties may take such actions, in each Party’s discretion, as
such Party deems necessary, subject to the provisions of Section 13.6.
Notwithstanding the foregoing, either Party may seek preliminary or permanent
injunctive or other equitable relief in appropriate circumstances.

 

13.8. Entire Agreement. This Agreement, along with Exhibits A, B and C attached
hereto, contain the entire understanding of the Parties and supercedes and
cancels all prior understandings, promises and agreements with respect to the
subject matter hereof. On the Effective Date, the Confidentiality Agreement
between the Parties dated October 16, 2003 is hereby superceded, and all
Confidential Information disclosed therein shall be treated as if disclosed
under, and subject to the terms of, this Agreement. This Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by both Parties.

 

13.9. Headings. The captions to the Sections hereof are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
Sections hereof.

 

13.10. Independent Contractors. It is expressly understood and agreed that the
Parties are and shall be independent contractors and that the relationship
between the two Parties shall not constitute a partnership, joint venture or
agency. Neither Party shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other Party.

 

13.11. No Third Party Beneficiaries. Except as expressly set forth in this
Agreement, the terms and provisions of this Agreement are intended solely for
the benefit of each Party hereto and the Parties’ successors or assigns, and it
is not the intention of the Parties to confer third-party beneficiary rights
upon any other entity or individual.

 

13.12. U.S. Export Laws and Regulations. Each Party represents and warrants to
the other that it does not intend to export from the United States or reexport
from any foreign country, or permit a third party to export or reexport,
technology or technical information of the other Party to a country where such
export or reexport would be in violation of U.S. Export Administration
Regulations.

 

13.13. Waiver. The waiver by either Party hereto of any right hereunder or of a
failure to perform or breach by the other Party shall not be deemed a waiver of
any other right hereunder or of any other failure or breach whether of a similar
nature or otherwise.

 

13.14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written by their duly authorized
representatives.

 

DENDREON SAN DIEGO LLC       NUVELO, INC.

By:

 

/s/ Mitchell Gold, M.D.

     

By:

 

/s/ Peter S. Garcia

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

 

Mitchell Gold, M.D.

     

Name:

 

Peter S. Garcia

Title:

 

Chief Executive Officer

     

Title:

 

Sr VP & CFO

 

DENDREON CORPORATION

By:

 

/s/ Mitchell Gold, M.D.

   

--------------------------------------------------------------------------------

Name:

 

Mitchell Gold, M.D

Title:

 

Chief Executive Officer

 

-22-



--------------------------------------------------------------------------------

EXHIBIT B

 

STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”) is entered into as of February
4, 2004 (the “Effective Date”), by and between Nuvelo, Inc., a Nevada
corporation (“Nuvelo” or the “Company”), and Dendreon San Diego LLC, a Delaware
limited liability company (“Dendreon”). Each of Nuvelo and Dendreon shall
constitute a “Party” and collectively shall be referred to as the “Parties.”

 

RECITALS

 

WHEREAS, Nuvelo and Dendreon are parties to that certain License Agreement,
dated as of February 4, 2004 (the “License Agreement”), under which Dendreon has
agreed to grant, and Nuvelo has agreed to acquire, a license (the “License”) to
certain patent rights and know-how of Dendreon for the purpose of
commercializing certain licensed products, upon the terms and conditions set
forth therein;

 

WHEREAS, pursuant to Section 3.1 of the License Agreement, Nuvelo has agreed to
pay, and Dendreon has agreed to accept, a portion of the upfront license fee for
the License (“Equity License Fee”) by the cash proceeds received from the
issuance, sale and purchase of shares of Nuvelo common stock, par value $0.001
per share (“Nuvelo Common Stock”) to and by Dendreon. The shares of Nuvelo
Common Stock issued, sold and purchased by Dendreon pursuant to this Agreement
shall be hereinafter referred to as the “Shares.”

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 

1. ISSUANCE OF SHARES; PURCHASE.

 

1.1 Sale and Purchase. Subject to the terms and conditions hereof, at the
Closing (as hereinafter defined), Nuvelo will issue and deliver to Dendreon, and
Dendreon will purchase from Nuvelo, that number of Shares set forth opposite its
name on Exhibit A, which shall equal the quotient of Three Million Five Hundred
Thousand Dollars (US$3,500,000) divided by the average of the closing sales
prices of a share of Nuvelo Common Stock on the Nasdaq National Market System,
as reported in the Western Edition of The Wall Street Journal, for each of the
twenty (20) consecutive trading days ending one business day prior to the date
of this Agreement.

 

1.2 Authorization. As of the Closing (as defined below), Nuvelo will have
authorized the issuance of the number of Shares set forth on Exhibit A, pursuant
to the terms of this Agreement. Nuvelo has filed with the Securities and
Exchange Commission (the “SEC”), on July 8, 2003, a registration statement on
Form S-3, including a base prospectus (the “Base Prospectus”), as and to be
supplemented by the prospectus supplement, dated February 4, 2004 (the
“Prospectus Supplement”) and together with the Base Prospectus and including the
information incorporated by reference therein and any additional supplements
thereto, the (“Prospectus”), relating to the Shares. The registration statement,
as amended on the date hereof, including the information incorporated by
reference therein and information (if any) deemed to be part of the registration
statement at the time of effectiveness pursuant to the Securities Act of



--------------------------------------------------------------------------------

1933, as amended (the “Securities Act”), is hereinafter referred to as the
(“Registration Statement.”)

 

2. CLOSING, DELIVERY AND PAYMENT.

 

2.1 Closing. The closing of the sale and purchase of the Shares under this
Agreement (the “Closing”) shall take place within five (5) days of the date of
this Agreement, at the offices of Latham & Watkins LLP, 505 Montgomery Street,
Suite 1900, San Francisco, CA 94111 or at such other time or place as Nuvelo and
Dendreon may mutually agree (such date is hereinafter referred to as the
(“Closing Date.”)

 

2.2 Delivery. At the Closing, subject to the terms and conditions hereof, Nuvelo
will deliver to Dendreon written confirmation representing the electronic
issuance of the number of Shares to be issued and sold at the Closing to
Dendreon, in full and complete satisfaction of Nuvelo’s upfront license fee
payment obligations set forth in Section 3.1(b) of the License Agreement of the
Equity License Fee.

 

2.3 Conditions to Nuvelo’s Obligations at Closing.

 

The obligations of Nuvelo under Section 2.1 and 2.2 are subject to the
fulfillment or waiver, on or before the Closing of each of the following
conditions:

 

(a) Each of the representations and warranties made by Dendreon herein shall be
true and correct on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.

 

(b) Dendreon shall have performed and complied with all agreements, obligations
and conditions contained in this Agreement and the License Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the transactions contemplated herein.

 

2.4 Conditions to Dendreon’s Obligations at Closing.

 

The obligations of Dendreon under Section 2.1 and 2.2 are subject to the
fulfillment or waiver, on or before the Closing of each of the following
conditions:

 

(a) Each of the representations and warranties made by Nuvelo herein shall be
true and correct on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.

 

(b) Nuvelo shall have performed and complied with all agreements, obligations
and conditions contained in this Agreement and the License Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the transactions contemplated herein.



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as otherwise described in the Company’s quarterly and annual reports on
Forms 10-Q and 10-K, in the Company’s definitive proxy statement on Schedule 14A
and in the Company’s current reports on Form 8-K as filed by the Company with
the SEC (the “SEC Documents”), which qualify the following representations and
warranties in their entirety, the Company hereby represents warrants to Dendreon
as of the date of this Agreement as follows:

 

3.1 Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada except where the
failure to be do duly incorporated and validly exiting would not reasonably be
likely to result in a material adverse effect upon the business, financial
condition, properties, assets or operation of the Company (“Material Adverse
Effect”). The Company has all requisite corporate power and authority to carry
on its business as now conducted, and is duly qualified to do business and is in
good standing in each jurisdiction in which it owns or leases property or
transacts business except where the failure to be so qualified would not be
reasonably likely to have a Material Adverse Effect.

 

3.2 Authorization; Binding Obligations. The Company has all requisite corporate
power and corporate authority to execute and deliver this Agreement, to sell the
Shares and to carry out the provisions of this Agreement. The Agreement when
executed and delivered, will be a valid and binding obligation of the Company
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and (b) general
principles of equity that restrict the availability of equitable remedies.

 

3.4 Non-Contravention. The execution and delivery of this Agreement, the
issuance and sale of the Shares to be sold by the Company under this Agreement,
the fulfillment of the terms of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with or constitute a
violation of, or default (with the passage of time or otherwise) under, (i) any
material bond, debenture, note or other evidence of indebtedness, or any
material lease, contract, indenture, mortgage, deed of trust, loan agreement,
joint venture or other agreement or instrument to which the Company is a party
or by which it or its property is bound, where such conflict, violation or
default is likely to result in a Material Adverse Effect, (ii) the charter or
by-laws of the Company, or (iii) any law, administrative regulation, ordinance
or order of any court or governmental agency, arbitration panel or authority
binding upon the Company or its property, where such conflict, violation or
default is likely to result in a Material Adverse Effect. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body in the
United States is required for the execution and delivery of this Agreement and
the valid issuance and sale of the Shares, other than such as have been made or
obtained, and except for any securities filings required to be made under
federal or state securities laws, which filings, if any, shall be made prior to
the Closing.

 

3.5 Valid Issuance of Common Stock. The Shares, when issued, sold and delivered
in accordance with the terms hereof for the consideration expressed herein, will
be duly and validly authorized and issued, fully paid and nonassessable.



--------------------------------------------------------------------------------

3.6 Registration. The Shares have been registered with the SEC pursuant to the
Registration Statement. No stop order suspending the effectiveness of the
Registration Statement is in effect, and no proceedings for such purpose are
pending before, or to the Company’s knowledge, threatened by the SEC. The
Registration Statement, when it became effective, did not contain and, as
amended or supplemented, if applicable, will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein misleading. The Registration
Statement and the Prospectus comply and, as amended or supplemented, if
applicable, will comply in all material respects with the Securities Act and the
applicable rules and regulations of the SEC thereunder. The Prospectus does not
contain and, as amended or supplemented, if applicable, will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein misleading. The
Shares are not subject to restrictions on transferability or resale.
Notwithstanding the foregoing, the representations and warranties in this
Section 3.6 shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished to Licensee by the Licensor for use
in the Prospectus, as amended or supplemented, relating to the Shares.

 

4. REPRESENTATIONS AND WARRANTIES OF DENDREON.

 

Dendreon represents and warrants to Nuvelo as follows as of the date of this
Agreement:

 

4.1 Organization. Dendreon is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
except where the failure to be do duly incorporated and validly existing would
not reasonably be likely to result in a material adverse effect upon the
business, financial condition, properties, assets or operation of Dendreon
(“Dendreon Material Adverse Effect”). Dendreon has all requisite power and
authority to carry on its business as now conducted, and is duly qualified to do
business and is in good standing in each jurisdiction in which it owns or leases
property or transacts business except where the failure to be so qualified would
not be reasonably likely to have a Dendreon Material Adverse Effect.

 

4.2 Requisite Power and Authority. Dendreon has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and to carry out its provisions. All action on Dendreon’s part
required for the lawful execution and delivery of this Agreement has been or
will be effectively taken prior to the Closing. The Agreement when executed and
delivered, will be a valid and binding obligation of Dendreon enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights and (b) general principles of equity
that restrict the availability of equitable remedies. Within the thirty (30)
days prior to the execution of this Agreement, Dendreon has not sold, offered,
contracted to sell, made any short sale, pledged, sold any option or contract,
purchased any option or contract to sell, granted any option, right or warrant
to purchase, or otherwise transferred or disposed of any shares of Nuvelo Common
Stock, or any securities convertible into or exchangeable or exercisable for or
any rights to purchase or acquire Nuvelo Common Stock.



--------------------------------------------------------------------------------

4.3 Non-Contravention. The execution and delivery of this Agreement, the
purchase of the Shares by Dendreon under this Agreement, the fulfillment of the
terms of this Agreement and the consummation of the transactions contemplated
hereby will not conflict with or constitute a violation of, or default (with the
passage of time or otherwise) under, (i) any material bond, debenture, note or
other evidence of indebtedness, or any material lease, contract, indenture,
mortgage, deed of trust, loan agreement, joint venture or other agreement or
instrument to which Dendreon is a party or by which it or its property is bound,
where such conflict, violation or default is likely to result in a Dendreon
Material Adverse Effect, (ii) the charter, by-laws or other organizational
documents of Dendreon, or (iii) any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
binding upon Dendreon or its property, where such conflict, violation or default
is likely to result in a Dendreon Material Adverse Effect. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body in the
United States is required for the execution and delivery of this Agreement and
the valid purchase of the Shares, other than such as have been made or obtained,
and except for any securities filings required to be made under federal or state
securities laws, which filings, if any, shall be made prior to the Closing.

 

5. MISCELLANEOUS.

 

5.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party, nor be deemed to have breached this Agreement, for failure or delay
in fulfilling or performing any term of this Agreement when such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party, including, but not limited to, fire, floods, embargoes, war,
acts of war (whether war be declared or not), insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances, acts of God or acts,
omissions or delays in acting by any governmental authority.

 

5.2 Assignment. This Agreement may not be assigned or otherwise transferred,
nor, except as expressly provided hereunder, may any right or obligations
hereunder be assigned or transferred by either Party without the consent of the
other Party; provided, however, that either Party may, without such consent,
assign this Agreement and its rights and obligations hereunder in connection
with the transfer or sale of all or substantially all of its assets, its merger
or consolidation or any similar transaction. Any permitted assignee shall assume
all obligations of its assignor under this Agreement.

 

5.3 Severability. Each Party intends not to violate any public policy, statutory
or common law, rule, regulation, treaty or decision of any government agency or
executive body thereof of any country or community or association of countries.
If any term or provision of this Agreement is held to be invalid, illegal or
unenforceable by a court or other governmental authority of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement, which shall remain in full force
and effect. The holding of a term or provision to be invalid, illegal or
unenforceable in a jurisdiction shall not have any effect on the application of
the term or provision in any other jurisdiction.



--------------------------------------------------------------------------------

5.4 Review of Agreement. This Agreement has been submitted to the scrutiny of
both Parties and their counsel and shall be given a fair and reasonable
interpretation in accordance with the words hereof, without consideration or
weight being given to its being drafted, in whole or in part, by or for one of
the Parties.

 

5.5 Notices. Any consent or notice required or permitted to be given or made
under this Agreement by one of the Parties hereto to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery, first-class mail U.S. or courier), first-class mail U.S. or
courier, postage prepaid (where applicable), addressed to such other Party at
its address indicated below, or to such other address as the addressee shall
have last furnished in writing to the addressor and (except as otherwise
provided in this Agreement) shall be effective upon receipt by the addressee.

 

If to Dendreon:

 

Dendreon San Diego LLC

3005 First Avenue

Seattle, WA 98121

Attn: General Counsel

Fax: (206) 256-0511

 

If to Nuvelo:

 

Nuvelo, Inc.

675 Almanor Avenue

Sunnyvale, CA 94085

Attn: Chief Executive Officer and Associate General Counsel

Fax: (408) 524-8145

 

with a copy (not constituting notice) to:

 

Alan C. Mendelson, Esq.

Latham & Watkins LLP

135 Commonwealth Drive

Menlo Park, CA 94025

 

5.6 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to the
conflicts of law principles thereof.

 

5.7 Dispute Resolution. In the event of any dispute arising out of or relating
to this Agreement, the Chief Executive Officers (or a senior officer acceptable
to the other Party) shall meet within thirty (30) days of written notice of a
dispute subject to this Section 5.7 and seek to negotiate a resolution in
face-to-face negotiations. If the dispute is not resolved within ten (10) days
of the first face-to-face meeting, the Parties shall seek to settle the dispute
by non-binding, formal mediation within the next forty-five (45) days. If the
Parties do not promptly



--------------------------------------------------------------------------------

agree upon a mediator and a place of mediation, the mediation shall be
administered by the American Arbitration Association in San Jose, California.

 

5.8 Entire Agreement. This Agreement, along with Exhibits attached hereto, and
the License Agreement contain the entire understanding of the Parties and
supercedes and cancels all prior understandings, promises and agreements with
respect to the subject matter hereof; on the Effective Date, the Confidentiality
Agreement between the Parties dated October 16, 2003 is hereby superceded,
provided that all Confidential Information disclosed therein shall be treated as
if disclosed under, and subject to the terms of, this Agreement. This Agreement
may be amended, or any term hereof modified, only by a written instrument duly
executed by both Parties.

 

5.9 Headings. The captions to the Sections hereof are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
Sections hereof.

 

5.10 Waiver. The waiver by either Party hereto of any right hereunder or of a
failure to perform or breach by the other Party shall not be deemed a waiver of
any other right hereunder or of any other failure or breach whether of a similar
nature or otherwise.

 

5.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

5.12 Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby.

 

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

NUVELO, INC.:

     

DENDREON SAN DIEGO LLC:

By:  

/s/    Peter S. Garcia         

     

By:

 

/s/    Mitchell Gold M.D.        

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Print Name:

  Peter S. Garcia      

Print Name:

  Mitchell Gold M.D.    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:

  Sr VP & CFO      

Title:

  Chief Executive Officer    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Address:

 

675 Almanor Avenue

Sunnyvale, CA 94085

     

Address:

                 

--------------------------------------------------------------------------------

                               

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

SHARES

 

NAME

--------------------------------------------------------------------------------

  

NUMBER OF SHARES

--------------------------------------------------------------------------------

Dendreon San Diego LLC

   789,889